Citation Nr: 0017675	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to September 9, 1996, 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized active military service from 
November 1941 to July 1942, and from April 1945 to June 1946.  
He was a prisoner-of-war (POW) from April 1942 to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  On July 12, 1994, liberalizing legislation (38 C.F.R. 
§ 3.309(c)) expanded compensation benefits to include 
ischemic heart disease in former POWs who had experienced 
localized edema during captivity.  The effective date of this 
legislation was August 24, 1993.  

2.  The probative evidence reveals that the veteran died of a 
myocardial infarction in July 1994.  

3.  The RO received an informal claim for DIC benefits on 
September 9, 1997.  

4.  In August 1998 the RO granted service connection for the 
cause of death, effective September 9, 1996 pursuant to 
38 C.F.R. § 3.114(a)(3).  

5.  The proper effective date for the grant of service 
connection for the cause of the veteran's death is September 
9, 1996, and the proper effective date for the commencement 
of benefit payments is October 1, 1996.


CONCLUSION OF LAW

The criteria for an effective date, prior to September 9, 
1996, for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991); 38 C.F.R. §§  
3.114, 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 12, 1994, liberalizing legislation (38 C.F.R. 
§ 3.309(c)) expanded compensation benefits to include 
ischemic heart disease in former POWs who had experienced 
localized edema during captivity.  The effective date of this 
legislation was August 24, 1993.  59 Fed. Reg. 35464.  

In October 1994 the appellant notified the RO that her 
husband had passed away in July 1994.  She also inquired as 
to whether her husband was entitled to any benefit for his 
service during World War II, noting that he had received 
nothing up to his death.  She wanted to know what kind of 
help could be extended to her husband.  The letter is totally 
devoid of any indication on the appellant's part of any 
intent to apply for benefits on her own behalf.

The RO responded in November 1994 that the veteran was not 
entitled to any type of benefit at the time of his death.  In 
the November 1994 letter, the RO further advised the 
appellant that information or assistance pertaining to VA 
matters was provided free of charge.  The appellant was given 
the option of writing to the RO's address which was provided, 
telephoning the RO with a number also provided, and of the 
hours of operation if she wished to come in person and 
inquire as to information or assistance pertaining to VA 
matters.

The record, between November 1994 and August 1997, is devoid 
of any indication on the appellant's part of having made 
inquiry by letter, by phone, or by personal visit as to 
information or assistance pertaining to VA matters.

On September 9, 1997, the RO received the appellant's 
informal claim for DIC.  In August 1998 the RO granted 
service connection for the cause of death, effective 
September 9, 1996, pursuant to an amendment to section 
3.309(c) allowing for the grant of service connection for 
ischemic heart disease in former POWs who have evidence of 
localized swelling or edema during captivity.  

The appellant appealed, contending that the effective date 
should be retroactive to the effective date of the 
liberalizing legislation (August 24, 1993) and that payment 
should have commenced September 1, 1993.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that an appellant may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

For claims involving benefits related to a service-connected 
death after separation from service the effective date is the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year after the date of 
death, otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1999).

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. 
§ 3.114(a) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1999).  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

Payment of monetary benefits based on an award or an 
increased award of compensation, dependency and indemnity 
compensation, or pension may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award or increased award 
became effective.  38 U.S.C.A. § 5111.


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  


The appellant has requested entitlement to an earlier 
effective date under VA laws applicable to a former POW.  She 
contended that the liberalizing legislation provided for 
payment of benefits retroactive to September 1, 1993.  

First, an earlier effective date cannot be granted back to 
the effective date of the POW legislation since the veteran's 
death did not occur until after the effective date of such 
legislation.  

Second, an effective date cannot be granted back to the first 
day of the month in which the veteran's death occurred 
because the appellant's DIC claim was not received within one 
year of the veteran's death.  The veteran died in July 1994 
and the appellant's DIC claim was received in September 1997, 
more than three years after his death.  38 C.F.R. 
§ 3.400(c)(2).  

In this regard, the Board notes that the appellant's October 
1994 letter does not constitute an informal claim because the 
appellant did not give any indication that she was seeking a 
benefit for herself or desired any information in that 
regard.  She did not identify any VA benefit in the letter.  
The letter was simply a request for information concerning 
her husband's entitlement to VA benefits.  She did not make 
any contention that the veteran's cause of death was service 
connected or should be service connected or that she was 
entitled to any sort of benefits.  She made no indication of 
an intent to apply for benefits in this letter.  

In addition, the appellant made no response to the RO's 
November 1994 response that the veteran was not in receipt of 
any VA benefits when he died.  The appellant, by letter, 
phone, or a personal visit did not seek information or make 
inquiry as to any VA benefit which might be available to her 
as the veteran's surviving spouse.  Therefore, the Board is 
of the opinion that this letter does not constitute an 
informal claim for DIC benefits.  See 38 C.F.R. § 3.155.  

Finally, the effective date of September 9, 1996 was assigned 
pursuant to 38 C.F.R. § 3.114(a)(3).  The appellant's claim 
was submitted more than one year after the effective date of 
the liberalizing legislation.  September 9, 1996 is one year 
prior to the date of receipt of the appellant's informal DIC 
claim.  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  Therefore, September 9, 1996 is the earliest 
possible effective date that can be assigned pursuant to 
section 3.114.  

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the appellant may receive an 
effective date earlier than September 9, 1996 for an award of 
DIC benefits.  The Board finds the preponderance of the 
evidence is against the claim for an earlier effective date.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date, prior to September 9, 1996, 
for an award of DIC benefits is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

